Per Curiam,
The words “capital paid in,” used in Section 11 of the Act of February 18, 1854, P. L. 79, a supplement to the Act of April 11, 1884, incorporating the Pottsville Water Company, undoubtedly mean capital paid in on subscriptions to the eight thousand shares of stock which the company was authorized to issue, and for this reason judgment was properly entered for the commonwealth by the learned court below, to whose opinion, directing it to be entered, nothing can be added.
Judgment affirmed.